DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 04/15/2022.  Claims 1-23 are pending in this application.  Claims 14 and 23 were amended. Claims 1, 14, 21 and 23 are independent claims.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings received on 05/28/2020 have been accepted by the examiner.



Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-13, the prior art does not teach or suggest either alone or in combination a semiconductor system comprising: a controller configured to control, based on the temperature code, the semiconductor device to set a temperature measurement mode among at least two temperature measurement modes having different required times each for measuring the internal temperature and to measure the internal temperature in the set temperature measurement mode and in combination with other limitations.
Regarding claims 14-20, the prior art does not teach or suggest either alone or in combination a storage device comprising: a memory controller configured to control a length of a first period during which the operation is performed and a length of a second period during which a temperature measurement operation of measuring an internal temperature of the memory device is performed based on the internal temperature of the memory device, 5Atty Docket No.: Po191382HD App. No.: 16/886,281 wherein the memory controller sets a mode of the temperature measurement operation among at least two modes having different required times each for measuring the internal temperature, and wherein the memory device performs the temperature measurement operation in the mode and in combination with other limitations.
Regarding claims 21-22, the prior art does not teach or suggest either alone or in combination a memory device comprising: a pulse counter configured to evaluate the pulse and output pulse information corresponding thereto; a temperature code generator configured to generate a temperature code corresponding to the pulse information; and a mode register indicating an operation mode of the temperature sensor, wherein the operation mode includes a short mode in which an operation time of the pulse counter is relatively short and a long mode in which the operation time of the pulse counter is relatively long, and wherein the pulse counter counts the at least one pulse or measures a width of the pulse and in combination with other limitations.
Regarding claim 23, the prior art does not teach or suggest either alone or in combination an operating method of a memory system including a controller and a memory device, the operating method comprising: the controller with information of a current temperature of the memory device; determining, by the controller, a subsequent temperature sensing mode among at least two subsequent temperature sensing modes having different required times each for sensing a subsequent temperature of the memory device based on the current temperature; and controlling, by the controller, the memory device to sense the subsequent temperature of the memory device in the determined subsequent temperature sensing mode and in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825